     Case 2:20-cv-00675-KJM-KJN Document 48 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARWIN CRABTREE,                                    No. 2:20–cv–0675–KJM–KJN
12                         Plaintiff,                     ORDER

13            v.                                          (ECF No. 46)

14    COUNTY OF BUTTE, et al.,

15                         Defendants.

16
17           On April 15, 2021, the undersigned held an informal telephonic discovery conference with

18   the parties. Brandt Silver-Korn appeared on behalf of plaintiff; and Matthew Gross and Stephen

19   Horan appeared for defendants. Based on the discussion with the parties, the court now ORDERS

20   that:

21       1. As to defendants’ Requests for Production of Documents Nos. 9, 10, and 13, no later than

22           12:00 Noon on Friday, April 23, 2021, plaintiff’s counsel shall

23                 a. Provide defense counsel further information on the quantity of responsive

24                    materials (photographs, videos, and written communications) from each of the

25                    relevant periods in question; and

26                 b. If reasonably practicable, produce all responsive materials from the periods for

27                    which a relatively small number of materials exist, within the parameters discussed

28                    during the conference; and
                                                          1
     Case 2:20-cv-00675-KJM-KJN Document 48 Filed 04/16/21 Page 2 of 2


 1       2. As to the privilege log documents raised in the parties’ Joint Letter, no later than 12:00
 2               Noon on Monday, April 19, 2021, plaintiff shall produce the email identified by the
 3               court as not protected work product, along with its attachments; and
 4       3. This order resolves ECF No. 46.
 5   Dated: April 16, 2021
 6

 7

 8

 9
     crab.0675
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
